DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 13, and their dependents thereof, are allowed because the closest prior art, HARARY et al. (US Pub No. 2018/0330198) discloses systems and methods for identifying a target object in an image, Kolb, V et al. (US Pub No. 2012/0104014) discloses digital gradient signal processing system and method for signals comprising at least three dimensions, either alone or in combination, fail to disclose a tracking apparatus comprising: processing circuitry to: generate a tracking graph by setting, as a node, each of a plurality of target objects detected in a plurality of frames constituting video data, creating an edge between two consecutive frames to connect target objects, creating an edge between a node representing a target object detected in an earliest frame and a start node s, creating an edge between a node representing a target object detected in a last frame and a termination node t, and with respect to each edge, calculating a cost of the edge concerned based on a degree of matching between target objects represented by two nodes connected by the edge concerned; determine a correspondence between a target object detected in the earliest frame and a target object detected in a next frame of the earliest frame by solving a shortest path problem from the start node s to the termination node tin the generated tracking graph; calculate a velocity vector of a target object detected in a target frame, based on a correspondence between the target object detected in the target frame and a target object detected in a previous frame of the target frame, the target frame being each frame of the plurality of frames starting from the next frame and in a chronological order; calculate a cost of an edge connecting .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920.  The examiner can normally be reached on 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/PHUOC H DOAN/Primary Examiner, Art Unit 2646